Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.5 QUEST DIAGNOSTICS SUPPLEMENTAL DEFERRED COMPENSATION PLAN (Effective January 1, 1999, Amended and Restated Effective October 11, 2007) PREAMBLE Effective as of January 1, 1999, Quest Diagnostics adopted this Quest Diagnostics Supplemental Deferred Compensation Plan for the benefit of certain of its Employees. Quest Diagnostics hereby amends and restates this Plan in its entirety, effective as of the Restatement Effective Date, to reflect amendments adopted and to implement certain other changes. The provisions of this restated Plan shall govern the rights of Employees who have Accounts under the Plan that have not been paid in full prior to the Restatement Effective Date. The purpose of the Plan is to provide supplemental retirement income and to permit eligible Employees the option to defer receipt of Compensation, pursuant to the terms of the Plan. The Plan is intended to be an unfunded deferred compensation plan maintained for the benefit of a select group of management or highly compensated employees under sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. TABLE OF CONTENTS ARTICLE 1. DEFINITIONS 3 Definitions 3 ARTICLE 2. PARTICIPATION 6 Commencement of Participation 6 Resumption of Participation Following Reemployment 6 Change in Employment Status 6 ARTICLE 3. CONTRIBUTIONS 7 Deferral Contributions 7 Participating Employer Contributions 8 Transfer of Funds 8 ARTICLE 4. PARTICIPANTS ACCOUNTS 9 Individual Accounts 9 Accounting for Payments 9 ARTICLE 5. INVESTMENT OF CONTRIBUTIONS 10 Manner of Investment 10 Investment Decisions 10 ARTICLE 6. RIGHT TO BENEFITS 11 Termination of Employment 11 Death 11 Payment on a Designated Future Date 11 Payment Due to an Unforeseen Emergency 12 Adjustment for Investment Experience 12 Forfeiture of Unvested Amounts 12 ARTICLE 7. PAYMENT OF BENEFITS 13 Payment of Benefits to Participants and Beneficiaries 13 Determination of Method of Payment 13 Right of Offset 13 Payment in the Event of Taxation 13 ARTICLE 8. AMENDMENT AND TERMINATION 14 Amendment by Quest Diagnostics 14 Retroactive Amendments 14 Plan Termination 14 -i- 8.4 Payment upon Termination of the Plan 14 ARTICLE 9. THE TRUST 15 9.1 Establishment of Trust 15 ARTICLE 10. MISCELLANEOUS 16 10.1 Limitation of Rights 16 10.2 Spendthrift Provision 16 10.3 Facility of Payment 16 10.4 Discharge of Obligations 16 10.5 Furnishing Information 17 10.6 Information between the Administrator and Trustee 17 10.7 Notices 17 10.8 Writings and Electronic Communications. All elections, notices and other communication with respect to the Plan, including signatures relating to such documentation, may be executed and stored on paper, electronically or in another medium 17 10.9 Governing Law 17 10.10 Construction 17 ARTICLE 11. PLAN ADMINISTRATION 19 11.1 Powers and Responsibilities of the Administrator 19 11.2 Claims and Review Procedures 19 11.3 Plans Administrative Costs 20 -ii- Article 1. Definitions. Definitions . Pronouns used in the Plan are in the masculine gender but include the feminine gender unless the context clearly indicates otherwise. Wherever used herein, the following terms have the meanings set forth below, unless a different meaning is clearly required by the context: (a) Account means an account established on the books of a Participants Employer for the purpose of recording Deferral Contributions and Employer Contributions credited on behalf of a Participant in respect of compensation for services to such Employer and any notional income, expenses, gains or losses related thereto. For each Participant who was a participant in the MetPath Inc. Deferred Compensation Plan, a MetPath Plan Subaccount was established as part of the Participants Account. (b) Administrator means the Quest Diagnostics Benefits Administration Committee or its delegee, which has been designated by Quest Diagnostics to be responsible for the administration of the Plan. (c) Beneficiary means the person or persons entitled under Section 6.2 to receive benefits under the Plan upon the death of a Participant. (d) Bonus means the cash bonus that is payable each March (if not deferred pursuant to Section 3.1) under the Senior Management Incentive Plan or the Quest Diagnostics Incorporated Management Incentive Plan. (e) Code means the Internal Revenue Code of 1986, as amended from time to time. (f) Compensation shall have the meaning ascribed to the term Deferral Compensation by the Profit Sharing Plan; provided that any exclusion attributable to (i) deferred compensation deferred pursuant to this Plan or (ii) limits imposed by Code Section 401(a)(17) shall not apply. (g) Deferral Contributions means those amounts credited to a Participants Account pursuant to Section 3.1. (h) Effective Date means January 1, 1999. (i) Eligible Employee means an Employee of an Employer who is determined by the Administrator to be among a select group of management or highly compensated Employees and who is designated by the Administrator as an Eligible Employee for purposes of the Plan. (j) Employee means any employee of an Employer. (k) Employer means Quest Diagnostics and any successors and assigns unless otherwise provided herein, and shall include any Related Employer or other affiliated employer adopting this Plan. -3- (l) Employer Contributions means amounts credited to a Participants Account pursuant to Section 3.2. (m) Employer Stock means any class of common stock of Quest Diagnostics or the preferred stock of Quest Diagnostics that is convertible into common stock. (n) ERISA means the Employee Retirement Income Security Act of 1974, as from time to time amended. (o) MetPath Plan Subaccount means the subaccount established and maintained by the Administrator pursuant to Section 4.1 on behalf of each Participant who was a participant in the MetPath Inc. Deferred Compensation Plan. (p) Participant means any Eligible Employee who has filed in accordance with Article 2 an election to defer Compensation pursuant to Section 3.1. (q) Plan means this Quest Diagnostics Supplemental Deferred Compensation Plan as in effect from time to time. (r) Plan Year means the calendar year. (s) Profit Sharing Plan means the Profit Sharing Plan of Quest Diagnostics Incorporated, as amended from time to time. (t) Quest Diagnostics means Quest Diagnostics Incorporated. (u) Related Employer means any employer other than Quest Diagnostics, if Quest Diagnostics and such other employer are members of a controlled group of corporations (as defined in Section 414(b) of the Code) or an affiliated service group (as defined in Code Section 414(m)), or are trades or businesses (whether or not incorporated) which are under common control (as defined in Section 414(c)), or such other employer is required to be aggregated with Quest Diagnostics pursuant to regulations issued under Code Section 414(o). (v) Restatement Effective Date means January 1, 2004. (w) Section 16 Executive means an Eligible Employee who is designated as such by the Administrator. (x) Section 401(a)(17) Limit means the maximum amount of annual compensation that can be taken into account by the Profit Sharing Plan pursuant to Code Section 401(a)(17). (y) Senior Executive means an Eligible Employee who is designated as such by the Administrator. (z)  Senior Management Incentive Plan means the Quest Diagnostics Incorporated Senior Management Incentive Plan, as in effect from time to time. -4- (aa)  SMIP Bonus Subaccount  means the portion of a Participants Account established and maintained by the Administrator on behalf of each Participant who elects to defer a portion of his Bonus payable under the Senior Management Incentive Plan and any other plan intended to pay performance-based compensation within the meaning of Code Section 162(m)(4)(c). (bb)  Supplemental Contribution  means an additional discretionary Employer Contribution credited to a Participants Account pursuant to Section 3.2. (cc) Trust means the trust fund established pursuant to the terms of the Plan. (dd)  Trust Agreement  means the agreement by and among the Trustee and each Employer establishing the Trust. (ee) Trustee means the corporation or individuals named in the agreement establishing the Trust and such successor and/or additional trustees as may be named in accordance with the Trust Agreement. (ff) Valuation Date means the last day of the Plan Year and such other date(s) as designated by the Administrator. -5- Article 2. Participation. Commencement of Participation . Each Eligible Employee who, as of the Restatement Effective Date, has filed an election to defer Compensation in accordance with Section 3.1 or has an Account is a Participant in this Plan. Each other Eligible Employee shall become a Participant in this Plan after he has timely filed an election to defer Compensation pursuant to Section 3.1 or has a Supplemental Contribution credited to his Account. An election to defer Compensation will be timely if it is filed in accordance with procedures established by the Administrator which shall require elections to be filed no later than January 1 of the Plan Year to which the deferral election applies or, if an individual is designated by the Administrator as an Eligible Employee during the Plan Year, within 30 days following the date of such designation. Resumption of Participation Following Reemployment . If a Participant ceases to be an Employee and thereafter returns to the employ of an Employer, he may again become a Participant following his reemployment, provided he is an Eligible Employee and has timely filed an election to defer Compensation pursuant to Section 3.1. Change in Employment Status . If any Participant continues in the employ of an Employer but ceases to be an Eligible Employee, he shall continue to be a Participant until the entire amount of the value of his Account is paid; provided, however, he shall not be entitled to make Deferral Contributions or receive an allocation of Employer Contributions or Supplemental Contributions during the period that he is not an Eligible Employee. -6- Article 3. Contributions. Deferral Contributions . (a) Participant deferral elections . Each Participant who is not a Senior Executive may elect to defer up to fifty (50) percent (in whole percentages) of his future Compensation in excess of the Section 401(a)(17) Limit. (b) Senior Executive deferral elections . Each Participant who is a Senior Executive may elect to defer (1) up to fifty (50) percent (in whole percentages) of his future Compensation (excluding any Bonus deferred pursuant to Section 3.1(b)(2)) in excess of the Section 401(a)(17) Limit; and (2) up to ninety-five (95) percent (in whole percentages) of his future Compensation which constitutes Bonus. (c) Effectiveness of deferral election . A deferral election shall become effective on the first day of the Plan Year (or for an individual who is designated as an Eligible Employee during the Plan Year and timely files a deferral election, the first day of the first payroll period that follows receipt by the Administrator of such election). The election will be effective to defer Compensation relating to all services performed in the Plan Year subsequent to the time such election becomes effective. Any subsequent election will be effective as of the first day of the following Plan Year and will apply only to Compensation payable with respect to services rendered after such date. Amounts credited to a Participants Account prior to the effective date of any subsequent election will not be affected by such subsequent election. (d) Commencement of deferrals . (i) Deferrals made pursuant to Section 3.1(a) and 3.1(b)(1) . If a Participants Compensation for a Plan Year exceeds the Section 401(a)(17) Limit on account of payment of Compensation (excluding any Bonus), then deferrals pursuant to his election under Section 3.1(a) or 3.1(b)(1) shall commence as of the payroll period coincident with or next following the payroll period in which the Participants Compensation exceeds the Section 401(a)(17) Limit (but deferrals shall be made only on Compensation in excess of the Section 401(a)(17) Limit). If a Participants Compensation for a Plan Year exceeds the Section 401(a)(17) Limit on account of payment of Bonus, then deferrals pursuant to his election shall commence as of the payroll period in which the Participants Compensation exceeds the Section 401(a)(17) Limit (but deferrals shall be made only on Compensation in excess of the Section 401(a)(17) Limit). (ii) Deferrals made pursuant to Section 3.1(b)(2) Deferrals of Bonus pursuant to Section 3.1(b)(2) shall be made in the payroll period in which the Bonus would otherwise be paid. (e) Election irrevocable except as required pursuant to Profit Sharing Plan . An Employer shall credit to the Account maintained on behalf of a Participant the amount of Compensation deferred pursuant to such Participants election. Under no circumstances may an election to defer Compensation be adopted or effective retroactively. A Participant may not revoke or change an election to defer Compensation for a Plan Year during that year; provided, however, that a Participant who has made a hardship withdrawal under the Profit Sharing Plan may not defer Compensation under this Plan for -7- a period of six months from the date of the withdrawal, unless otherwise determined by the Administrator. (f) SMIP Bonus Subaccount . A Participants Employer shall credit to the Participants SMIP Bonus Subaccount an amount corresponding to the amount of Bonus payable under the Senior Management Incentive Plan deferred pursuant to Section 3.1(b)(2) . (g) Vested Right . Subject to the claims of the Employers creditors in the event of the Employers insolvency, a Participant shall have a nonforfeitable right to the value of Deferral Contributions credited to his Account. Participating Employer Contributions . (a) Employer Contributions . (i) Matching Contribution. An Employer shall credit an Employer Contribution to the Account maintained on behalf of each Participant who had Deferral Contributions credited to his Account for a payroll period. Notwithstanding the preceding sentence, no Employer Contribution shall be credited to the Account of a Participant who is also a participant in the Quest Diagnostics Transferee Pension Plan for former Corning Incorporated employees. The amount of the Employer Contribution to be credited on behalf of a Participant shall be equal to the applicable percentage specified from time to time in Section 3.2 of the Profit Sharing Plan of the Deferral Contributions made on behalf of the Participant with respect to such payroll period. (ii) Vested Right. Subject to the claims of the Employers creditors in the event of the Employers insolvency, a Participant shall have a nonforfeitable right to the value of Employer Contributions credited to his Account. (b) Supplemental Contributions . In addition, a Participants Employer may, from time to time in its sole discretion, credit a Supplemental Contribution to a Participants Account in an amount determined by such Employer in its sole discretion and without regard to any Deferral Contribution elected by such Participant. Unless otherwise specified by the Employer at the time the Supplemental Contribution is made, a Participant shall have a nonforfeitable right to the value of such Supplemental Contribution credited to his Account, subject to the claims of such Employers creditors in the event of such Employers insolvency. Transfer of Funds . Each Employer will, as soon as administratively practicable after each payroll period, make a transfer of assets to the Trustee. The Employers shall provide the Trustee with information on the amount credited to each Participants Account. -8- Article 4. Participants Accounts. Individual Accounts . The Administrator will establish and maintain an Account for each Participant which will reflect Deferral Contributions, Employer Contributions and Supplemental Contributions credited to the Account and any notional earnings, expenses, gains and losses credited thereto, attributable to the investments in which the Participants Account is treated as invested. For each Participant who was a participant in the MetPath Inc. Deferred Compensation Plan, the Administrator will establish and maintain, as part of such Participants Account, a subaccount (the MetPath Plan Subaccount ) to reflect his participation in the MetPath Inc. Deferred Compensation Plan. The MetPath Plan Subaccount had an opening balance equal to the balance of the Participants account under the MetPath Inc. Deferred Compensation Plan on the date the Participants balance under the MetPath Inc. Deferred Compensation Plan was transferred to this Plan (with interest credited, pursuant to the terms of the MetPath Inc. Deferred Compensation Plan, from December 31, 1998 to the transfer date). The Administrator will establish and maintain such other accounts and records as it decides in its discretion to be reasonably required or appropriate in order to discharge its duties under the Plan. Participants will be furnished statements of their Account value at least once each Plan Year. Accounting for Payments . A payment to the Participant or to the Participants Beneficiary(ies) shall be charged to the Participants Account as of the date of such payment. -9- Article 5. Investment of Contributions. Manner of Investment . All amounts credited to the Accounts of Participants shall be treated as though invested and reinvested only in eligible investments selected by the Administrator. Investment Decisions . Investments in which the Accounts of Participants shall be treated as invested and reinvested shall be directed by the Employer, each Participant, or both, as specified pursuant to procedures established by the Administrator from time to time. No portion of the Employer Contributions credited to a Participants Account on or after January 1, 2003 or Deferral Contributions credited to a Participants Account on or after April 1, 2004 may be treated as though invested in Employer Stock, but the portion of the Employer Contributions credited to a Participants Account before January 1, 2003 that was treated as though invested in Employer Stock shall continue, on and after January 1, 2003, to be treated as though invested in Employer Stock. Notwithstanding the preceding provisions of this Section 5.2, in no event may a Section 16 Executive direct that Deferral Contributions made by him on or after January 1, 2000 be treated as though invested in Employer Stock. -10- Article 6. Right to Benefits. Termination of Employment . If a Participant terminates his employment for any reason, the value of the Participants Account will be paid in accordance with Article 7. Death . If a Participant dies before payment of the value of his Account has commenced, or before such payment has been completed, his designated Beneficiary or Beneficiaries will be entitled to receive the remaining balance of his Account. Payment to the Beneficiary or Beneficiaries will be made in accordance with Article 7. A Participant may designate a Beneficiary or Beneficiaries, or change any prior designation of Beneficiary or Beneficiaries by giving notice to the Administrator on a form designated by the Administrator. With respect to any Beneficiary designations filed with the Administrator, after December 31, 2003, a Participants spouse must consent to his designation of a Beneficiary other than his spouse. If more than one person is designated as the Beneficiary, their respective interests shall be indicated on the designation form. A copy of the death notice or other sufficient documentation must be filed with and approved by the Administrator. If upon the death of the Participant there is, in the opinion of the Administrator, no designated Beneficiary for part or all of the value of the Participants Account, such amount will be paid to his surviving spouse or, if none, to his estate (such spouse or estate shall be deemed to be the Beneficiary for purposes of the Plan). If a Beneficiary dies after payment to such Beneficiary has commenced, but before the full value of the Participants Account has been paid, and, in the opinion of the Administrator, no person has been designated to receive such remaining balance, then such balance shall be paid to the deceased Beneficiarys estate. Payment on a Designated Future Date . Concurrently with a Participants election to defer Compensation pursuant to Section 3.1 for any Plan Year (or the making of a Supplemental Contribution by an Employer), the Administrator may permit a Participant to designate a specific date on which a specified amount of the value of his Account attributable to such election (or a Supplemental Contribution that is nonforfeitable) shall be paid in accordance with Article 7; provided that in the event of such Participants earlier termination of employment or death, his Account shall be paid in accordance with Section 6.1 or 6.2, as the case may be. Unless otherwise permitted under procedures specified by the Administrator, such election shall be irrevocable. -11- Payment Due to an Unforeseen Emergency . A Participant shall not be permitted to withdraw any portion of the value of his Account prior to termination of employment or any date specified pursuant to Section 6.3 (whichever occurs first), except a Participant may apply to the Administrator, in accordance with procedures specified by the Administrator, to withdraw some or all of the value of his Account if such withdrawal is required on account of a financial hardship resulting from an unforeseen emergency. The Administrator shall establish criteria to determine what constitutes financial hardship.
